Citation Nr: 1719470	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a back disability.

2.  Entitlement to service connection for a respiratory disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1992.  
These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In June 2005, the Veteran sought service connection for a back disability, bilateral hearing loss, tinnitus, bilateral leg disability, to include as secondary to a back disability, and a respiratory disability.  In September 2005, the Veteran added an additional claim of service connection for a liver disability.

In July 2006, the RO denied service connection for all the previously claimed disabilities.  The Veteran filed his Notice of Disagreement in November 2006 and his substantive appeal in December 2008.  

In March 2012, the Board remanded these matters for further development.  

In August 2014, the Board granted service connection for tinnitus, denied service connection for liver disability; and remanded the claims of a back disability, bilateral hearing loss, respiratory disability, and bilateral leg disability, to include as secondary to a back disability, for further development.

In November 2015, the Board denied service connection for a back disability and for bilateral hearing loss; and remanded the claims of respiratory disability and bilateral leg disability, to include as secondary to a back disability for further development.

Thus, the remaining claims of entitlement to service connection for a bilateral leg disability, to include as secondary to a back disability, and for respiratory disability are once again before the Board. 

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no competent evidence of record that reflects the Veteran suffers from a current bilateral leg disability, to include as secondary to a back disability


CONCLUSION OF LAW

The criteria for service connection for bilateral leg disability, to include as secondary to a back disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-Service Connection in General

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013).  Secondary service connection will be granted if a disability is proximately due to or the result of a service-connected disease or injury or aggravated by a service-connected disease or injury.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

Service Connection for bilateral leg disability 

The Veteran contends that he has a bilateral leg disability, to include as secondary to his back disability, with its onset in 1983 during his period of active service.  See June 2005 VA Form 21-526 Veteran's Application for Compensation or Pension. 

With regard to the first element of service connection, medical evidence of a current disability, the Board finds based on the evidence of record, the Veteran does not have a current bilateral leg disability.  

Prior to his entry in service, the Veteran's January 1980 preliminary physical review examination reveals that the Veteran indicated he did not currently or previously have any problems with his legs. 

During service, a November 1985 primary care note noted the Veteran reported pain in the back and legs with numbness or tingling.  A February 1989 report of medical examination reveals the Veteran's lower extremities were clinical evaluated as normal.  There was a notation of scars on the front of both lower legs.  Also, during his active service, a January 1991 report of medical examination reveals the Veteran's lower extremities were clinically evaluated as normal.  However, a January 1992 clinic record stated that the Veteran complained of right lower pain for two days.  

A review of the Veteran's post-service VA medical treatment records show that in January 2002, the Veteran has complained of occasional leg pain.  See January 2002 Primary Care Note.  During a September 2002 dermatology consult, the Veteran also reported scars on his shins on both legs.  The Board notes the Veteran attributed the scarring on his legs to his 1974 motor vehicle accident, and not to his back problems or service.  

During a May 2006 VA examination, the Veteran disclosed that in 1974, prior to his entry in service, he was involved in a motor vehicle accident where he skinned both his legs and sustained a compression fracture in his back.  The Veteran reported the only problem with his legs was a skin abrasion at the time of the motor vehicle accident and a more recent rash which was treated with ointment.  In addition, the Veteran stated that he had no current problems with his legs.  The Veteran denied any pain or numbness in his legs, or any restrictions on walking activities.  The VA examiner noted that there is no radiating leg pain.  The VA examiner found the Veteran does not have a musculoskeletal leg condition.  Ultimately, the VA examiner opined the Veteran has no history or findings of a leg condition, which would be secondary to his back condition.  See May 2006 Orthopedic Examination.

In September 2007 and September 2008, the Veteran denied any numbness or tingling of his legs.  See September 2007 Long Term Care Note and September 2008 Endocrinology Note. 

In an October 2014 VA examination note, the VA examiner briefly addressed the Veteran's bilateral leg disability claim and reiterated the Veteran's previous statements regarding the lack of leg pain, as well as the VA examiner's previous opinion, which was the Veteran has no history or findings of a leg condition which would be secondary to his back condition.  Therefore, in the October 2014 examination report, the VA examiner found no reason to change his previous medical opinion.  See October 2014 VA C&P Examination Note. 

In a January 2016 VA examination report, the Veteran reported pain in his knees when walking during his job as a security guard.  Also, the Veteran disclosed he did not have any specific injury to his legs during service, and does not have any pain radiating from his back to his knees.  

During the range of motion and functional limitation portion of the examination, the VA examiner's findings were the Veteran's right and left knees were normal with no evidence of pain with weight bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, no objective evidence of crepitus, and no pain noted during the examination.  The Veteran was able to perform repetitive use testing with at least three repetitions on both knees, with no functional loss or range of motion after three repetitions.  

In terms of muscle strength, the VA examiner found there was normal muscle strength in both the Veteran's right and left knees.  The Veteran does not have muscle atrophy or ankylosis in either his right or left lower legs.  In terms of join stability tests, there was no history of recent subluxation, lateral instability, or recurrent effusion. 

The VA ultimately opined that the Veteran's bilateral knees and lower legs were normal and there was no evidence of a lower leg condition.  See January 2016 VA C&P Knee and Lower Leg Conditions Disability Benefits Questionnaire.  Furthermore, the VA examiner opined that it was "not likely (less than 50% probability) that [the] Veteran's back condition of generalized osteopenia and compression deformities at T7 and T8 has any effect on [the] lower legs."  See January 2016 Medical Opinion DBQ.

As with all claims for VA disability compensation, in addition to the medical evidence, the Board must assess the credibility and weight of the Veteran's lay evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

The Board acknowledges the Veteran contends that his bilateral leg problems are secondary to his back disability.  The Veteran has reported the difficulties that he has had with his legs, specifically pain, tingling, and numbness in his legs.  However, although the Veteran contends his bilateral leg problems are secondary to his back disability, the Board notes that during both the May 2006 and January 2016 VA examinations, the Veteran denied any pain radiating from his back to his lower legs or knees.  

The Veteran is competent to provide this testimony concerning factual matters of which he has first-hand knowledge (that is, experiencing physical symptoms such as pain).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With this said, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, the etiology of a claimed bilateral leg disability, the issue of causation of such an ailment, is a determination outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) (lay persons not competent to diagnose cancer).  Matters of diagnosis and etiology are generally within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  Therefore, his lay statements have been reviewed and considered.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his bilateral leg disability.  Id.  The Board finds the all the VA medical opinions taken together are highly probative as they are based on sufficient facts and data, a product of reliable principles and methods, and applied the principles and methods reliably to the facts of this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Significantly, there is no contrary medical opinion. 
 
In light of the above, the Board finds that the probative evidence of record does not demonstrate the Veteran has a current bilateral leg disability, and it finds that the first element of service connection has not been met.

In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223.225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Without evidence of a bilateral leg disability, the Board need not address the other elements of service connection. 

In addition, while the Veteran  does have a current back disability evident by his diagnoses of a compression fracture of the thoracic vertebra, scoliosis, mild to moderate thoracic spondylosis secondary to compression fracture, prior deformity symphysis pubis, and lower back strain, the Veteran's back disability is not related to service.  See July 2012 VA Orthopedic Compensation and Pension (C&P) Examination.  In the Board's November 2015 decision, service connection for a back disability, to include the thoracic and lumbar spine, was denied.  The Veteran did not appeal this decision; and thus, this decision is final.  38 C.F.R. § 20.1100.  Consequently, the requirements of entitlement for secondary service connection cannot be satisfied as the Veteran's current back disability is not service-connected. See 38 C.F.R. § 310.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied. 


ORDER

Entitlement to service connection for bilateral leg disability, to include as secondary to a back disability, is denied.


REMAND

With respect to the claim for entitlement to service connection for respiratory disability, the Board finds additional development is required.  

In August 2014, the Board remanded this matter for a new VA medical opinion to determine the etiology of the Veteran's claimed respiratory disability, after finding the VA examiner's medical opinion in the September 2012 VA examination inadequate as no rationale was provided for his conclusion.  In his September 2012 VA examination report, the VA examiner noted that prior to entering service, the Veteran had symptoms of allegeries, and the examiner noted the Veteran's in-service complaints of respiratory disorders, to include sinusitis congestion and upper respiratory infections.  The August 2014 remand directive requested that the VA examiner provide an opinion, with a rationale, as to whether any respiratory disability clearly and unmistakably pre-existed the Veteran's entrance into service in February 1980.  If the disability did not pre-exist service, the VA examiner was asked to express an opinion as to whether it was "at least as likely as not" that any disability had its onset in active service or was caused by any incident of service.  

As a result, an October 2014 VA addendum opinion was provided concerning the etiology of the claimed respiratory disability.  The VA examiner noted that the Veteran had symptoms of allergies for many years, including prior to his entrance into the service.  The examiner opined that there was "no evidence" that this condition worsened during service, but rather that the symptoms continued.  The VA examiner stated that the "more recent" pulmonary problems were unrelated. 

In November 2015, the Board found that the October 2014 VA addendum opinion was inadequate.  As the VA examiner did not address whether it was "clear and unmistakable" that a respiratory disability preexisted service.  The VA examiner also did not provide any rationale as to why the recent pulmonary problems were not related to active service.  Thus, in November 2015, the Board remanded for corrective action pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

Pursuant to the Board's November 2015 remand, the VA examiner again provided an addendum opinion in January 2016, in which the VA examiner stated, "I see no evidence that any respiratory [diagnosis] developed or was worsened while in the service or was connected to the more recent critical illness."  Again, the Board finds a remand is necessary for the following two reasons. 

First, this addendum opinion does not comply with the November 2015 remand directive in that it does not address: (1) whether any respiratory disability clearly and unmistakably pre-existed the Veteran's entrance into active service; and (2) if no current respiratory disability pre-existed service, whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in service or otherwise caused by active service.  Stegall, 11 Vet. App. 268.  

Second, the examiner did not provide a rationale for his determination and it remains unclear to the Board, without resorting to speculation, how the examiner reached his conclusion.  Specifically, this opinion does not discuss the Veteran's numerous documented in-service complaints as they relate to his current respiratory condition.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or medical opinion, it must ensure that the examination or opinion is adequate); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).

Accordingly, the case is REMANDED for the following action:

1.  Return the electronic claims file to another VA examiner, to obtain an addendum opinion as to the nature and etiology of the Veteran's respiratory disability.  If the examiner determines that another VA examination is necessary, one should be scheduled.  

The VA examiner should provide an opinion addressing the following:

a.  Whether any respiratory disability clearly and unmistakably pre-existed the Veteran's entrance into active service.

b.  If any chronic disability pre-existed service, was such respiratory disorder clearly and unmistakably not aggravated beyond the normal progression of the disorder as a result of the service.  

c.  If a current respiratory disability did not pre-exist service, it is at least as likely as not (50 percent or greater probability) that the disability had its onset in service or was otherwise caused by active service.  

d.  Discuss and nature and etiology of the Veteran's more recent pulmonary problems, and if there is any nexus between his pulmonary problems and his active service. 

The examiner must consider the Veteran's lay statements and the opinion must indicate such.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided. 

Rationale must be proffered for any expressed opinion.  

2.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue of entitlement to service connection for a respiratory condition.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


